In re Sittig, Allen Roy; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CR93-0304; Parish of Cameron, 38th Judicial District Court, No. 63,886.
Granted in part; denied in part. The defendant’s sentence is vacated and this case is remanded to the district court for resentenc-ing. The maximum term of imprisonment for second degree battery is five years at hard labor. La.R.S. 14:34.1. In all other respects, the application is denied.
DENNIS, J., not on panel.